DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2,879,848 to Drummond. 
Drummond discloses a gooseneck pipe (18), figs. 1 and 2, pictured below, comprising a first half having a first radiused centerline curve, the proximal end at its entrance, in connection with flange (36), and the distal end at the half line drawn therein, and a second pipe half intergrally formed with and thereby fixed to the first pipe half and having a second radiused centerline curve, and a proximal end at the half line and the distal end at its exit, in connection with well casing (12).  The first and second pipe halves claim 1.  The cross-sectional diameter of the first pipe half increases along the flow path, the cross-sectional diameter of the second pipe half decreases along the flow path, as recited in claim 2.  The enlarging cross-sectional diameters of the first and second pipe halves at the turn of the gooseneck are configured to mitigate pressure loses when a fluid in the flow path is turned, as recited in claim 4.  The first radiused centerline curve is larger than and tangent to the second radiused centerline curve, as recited in claims 5 and 6.  The flow path is curved in one of a circular and elliptical configuration, as recited in claims 7.   The entrance angle of the first pipe is substantially tangent to the first radiused centerline curve, as recited in claim 8, while the exit angle of the second pipe half is substantially tangent to the second radiused centerline curve, as recited in claim 9.  The second radiused centerline curve is different than the first radiused centerline curve, as recited in claim 19.  The first radiused centerline curve is tangent to the second radiused centerline curve, as recited in claim 21.  
In the alternative, wherein “second pipe half fixed to the first pipe half” is interpreted to mean there are separate first and second pipe halves that are assembled/secured to each other, it would have been obvious to Drummond of first and second halves, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  

    PNG
    media_image1.png
    518
    482
    media_image1.png
    Greyscale

In regard to the limitations recited in claim 3, Drummond is silent as to specific dimensions, but appears to disclose the cross-sectional diameter at the distal end of the first pipe section being about 1.5 times that of the cross-sectional diameter at a proximal end of the first pipe half, and the Drummond since they, like that of the present invention, would function equally to mitigate pressure losses.  Therefore, it would have been an obvious matter of design choice to modify the distal ends of the first half and the proximal end of the second half to be about 1.5 times their proximal and distal ends, respectively, in order to obtain the invention as specified in claim 3.  
Allowable Subject Matter
Claims 22-25 are allowed.
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipe elbows, in particular gooseneck conduits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


March 11, 2021
P. F. Brinson